Citation Nr: 0332314	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for lumbosacral 
spondylosis with root irritation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1972.  

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for PTSD 
and lumbosacral spondylosis with root irritation.  


REMAND

The veteran contends, in part, that his PTSD is due to a 
personal in-service assault.
Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f). (2001).

In the veteran's case, his service records do not show, and 
he does not contend, that he ever engaged in combat with an 
enemy of the United States.  He has claimed that two of his 
claimed in-service stressors which resulted in the 
development of PTSD were personal assaults.  The basis of the 
RO's denial of the claim for service connection for PTSD was 
the lack of any credible supporting evidence that such an 
incident had occurred.  The RO did not fully assist the 
veteran in the development of his claim in accordance with 
the provisions of the VA Adjudication Manual, M21-1, Part 
III, § 5.14c, concerning PTSD claims based on personal 
assault.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in November 2000 for further development.  The purpose 
of the remand was to assist the veteran in verifying his 
claimed stressor and to obtain VA records of treatment from 
the 1970's.  The Board ordered the RO to obtain the veteran's 
complete service personnel records.  At the time the claims 
folder only contained a copy of the veteran's Form DD 20.  
The RO again requested the veteran's service personnel 
records from the NPRC but did not specify his complete 
records.  When the NPRC responded in May 2001 they again only 
forwarded the veteran's DD Form 20.  The veteran's complete 
service personnel records have not been obtained and the 
custodian of the record has not indicated they are 
unavailable.  The regulations specify that only when the 
custodian of the record has indicated it is unavailable may 
VA cease all attempts to obtain the records in the custody of 
a federal agency.  38 C.F.R. § 3.159 (2003).  In addition, 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  In 
order to ensure compliance with the terms of the prior remand 
the veteran's claim must be returned to the RO.  

The Board further notes that the veteran is seeking service 
connection for a back disorder which he asserts was 
aggravated in service.  The claims folder contains records of 
February 1969 pre-service treatment for leg fracture, wherein 
it was noted the veteran had previously injured his back when 
he was thrown from a horse and was currently having low back 
pain.  January 1971 service medical records contain 
complaints of back pain in service with a history of 
recurrent back pain since the age of 12.  An X-ray revealed 
deformed end plates with Schmorl's nodes.  June 2003 VA 
Magnetic Resonance Imaging of the lumbar spine revealed 
extensive degenerative changes, disc desiccation and mild to 
moderate canal stenosis at L-4-5.  When there is evidence of 
a current disorder, evidence of the disorder in service and 
in this case prior to service, a medical opinion is required 
to address the question of whether or not the veteran's back 
disorder was aggravated in service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4)(2003).  

The RO should be aware that in the recent case of Cotant v. 
Prinicipi, 17 Vet. App.  116 (2003), wherein the Court held 
that a finding that a disorder increased in severity in 
service raises a presumption of aggravation which may only be 
rebutted by clear and unmistakable evidence to the contrary.  

The RO must provide the veteran and his service organization 
the appropriate notice under the VCAA, to include what he 
must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The RO should also be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claims of the impact of the 
notification requirements on the claims.  
Also, as noted above, the RO must be 
cognizant of the recent Federal Circuit 
decision, PVA, supra, which held invalid 
the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period for 
submitting new evidence had expired.  The 
veteran must be notified that he has one 
year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1).  

2.  The RO must contact the National 
Personnel Records Center for the purpose 
of obtaining the veteran's complete 
service personnel records, not just his 
DA Form 20.  

3.  In accordance with the provisions of 
M21-1, Part III, § 5.14c, the RO should 
send the veteran an appropriate stressor 
development letter (including the 
additional inquiries set forth above), 
and, upon receipt of his response, 
undertake any and all further development 
action indicated by the evidence of 
record concerning the veteran's claim for 
service connection for PTSD. The RO 
should then make a determination whether 
there is any credible supporting evidence 
that the veteran was assaulted while on 
active duty, as he has alleged on two 
occasions.  A statement of the RO's 
determination should be placed into the 
claims file.

4.  If the requested development results 
in confirmation of a stressor, then the 
RO should schedule the veteran for a VA 
psychiatric or PTSD examination for the 
purpose of determining whether such 
stressor(s) alone is sufficient to 
account for a diagnosis of any 
ascertained PTSD.  In determining whether 
or not the veteran has PTSD due to an in- 
service stressor, the examiner is hereby 
notified that only the verified history 
provided by the RO may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis, she/he must 
specifically identify which stressor 
detailed in the RO's report is 
responsible for that conclusion.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  The entire claims file and a 
copy of this REMAND should be made 
available to and reviewed by the examiner 
prior to the examination.

5.  The veteran should be afforded a VA 
orthopedic evaluation to determine the 
nature, extent and etiology of his low 
back disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner is asked to indicate in the 
examination report that a review of the 
claims file was accomplished.  The VA 
examiner is requested to opine whether 
any low back disorder that may be 
present, began during service or, if it 
is determined that it pre-existed 
service, whether it increased in severity 
or was aggravated (worsening of 
underlying condition versus temporary 
flare-ups of symptoms) during service.  

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for PTSD and 
lumbosacral spondylosis, to include 
consideration of all evidence obtained 
since its Supplemental Statement of the 
Case (SSOC) was issued in July 2003.  The 
RO should be cognizant of Cotant wherein 
the Court reversed the Board's 
determination that the presumption of 
aggravation had been rebutted.  On de 
novo review, the Court found that the 
evidence as to the natural progress of 
appellant's preexisting hip condition did 
not show "clearly and unmistakably" 
that the increase found by the Board was 
due to the natural progress of the 
disease.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided with an appropriate supplemental 
statement of the case (SSOC), which 
contains a summary of the evidence 
received since the July 2003 SSOC, and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



